DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on December 10, 2021.  Claim 1 has been amended to add further limit the scope of the solution-polymerized styrene butadiene rubber.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “wherein the solution-polymerized styrene butadiene rubber consists of first and second solution-polymerized styrene-butadiene rubber compositions with a different styrene content” does not have support in the specification.  Applicants refer to Table 1 for support for this amendment, and the examiner acknowledges that the inventive samples have two different types of S-SBR, however, the newly amended limitation would also include S-SBRs with styrene contents of 2% or 98% which are not supported by the examples in the Table.
Claims 2-7 are rejected for being dependent upon a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the solution-polymerized styrene butadiene rubber consists of first and second solution-polymerized styrene-butadiene rubber compositions with a different styrene content” is confusing.  Does applicant mean that the first and second S-SBRs have different values within the claimed range of 8-30%, or does it mean that only one of the two S-SBRs needs to have a value within the claimed range?  Table 1 supports both interpretations of the claim.
Regarding claim 2, it is unclear which of the two S-SBR the applicant is referring to or if applicant is referring to the entire blend of the two S-SBR copolymers.
Claims 3-7 are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al (US 2012/0077902) in view of Nagata et al (US 4,580,609) and Sandstrom et al (US 2014/0135437).
Regarding claim 1, Steiner teaches a rubber composition for a tire tread (Abstract).  The composition has 100 parts by weight of a raw rubber (Abstract). The composition has two solution polymerized SBR polymers (Abstract) with different styrene contents:  SBR(A) has a styrene content of 30 to 50 % and SBR(B) has a styrene content of 25-45% (Abstract).  One of the solution polymerized styrene butadiene rubber has 25-45 % styrene and 20-60 % vinyl content (Abstract, SBR(B)).  The composition further contains 80 to 130 phr of silica (Abstract) and 5 to 20 phr of a resin (Abstract).
However, Steiner fails to teach a) the molecular weight distribution of the S-SBR and b) the softening point of the resin.
Regarding a) above, Nagata teaches a rubber composition for use in a tread (Abstract) which has an S-SBR with a molecular weight distribution which ranges from 1.2 to 3.5 (col. 3, lines 1-10). It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the S-SBR of Steiner have the molecular weight distribution as taught by Nagata. One would have been motivated to do so to receive the expected benefit of managing the benefits of processability and low rolling resistance (Nagata, col. 3, lines 1-15).
Regarding b) above, Sandstrom teaches a rubber composition for a tire tread ([0003]) comprising rubber, silica and a resin with a softening point of 20 to 140 C ([0025]).

Regarding claim 2, Steiner teaches that the glass transition of the S-SBR is from -30 to -5C (Abstract) and it is an oil extended Tg (Examples).
Regarding claim 4, modified Steiner teaches mixture of two resins which have softening points that are 20 degrees C apart (Sandstrom, [0023]). It teaches that the first resin has a softening point of 20 to 140 C and a second resin has a softening point of 40 to 140 C (Sandstrom, [0025]-[0026]). Sandstrom teaches that the total amount of these two resins is from 1 to 30 phr. While modified Steiner does not explicitly teach the ratio of each of the resins, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, ‘from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Given a 1:1 ratio, the amounts of each of the two resins would range from 0.1 to 15 phr.
Regarding claim 5, Steiner teaches that the composition further contains 0.2 to 20 phr of a sulfur containing organosilicon (Abstract) which is a silane coupling agent (Examples).
Regarding claim 7.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al (US 2012/0077902) in view of Nagata et al (US 4,580,609), Sandstrom et al (US 2014/0135437) and Chevallier et al (US 4,590,052).
The discussion regarding Steiner, Nagata, and Sandstrom in paragraph 8 above is incorporated here by reference.
Regarding claim 3, Steiner teaches a silica which has a BET (nitrogen absorption) surface area of 45-550 m2/g ([0112]) and a CTAB value of 50 to 525 m2/g ([0111]).
However, Steiner is silent to the pH values.
Chevallier teaches a silica (Abstract) which has a pH between 7 and 9 (col. 3, lines 40-43).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to
have the silica of Steiner to have the pH values as taught by Chevallier. One would have been motivated to do so to receive the expected benefit of having a silica which performs well as a filler in rubbers (Chevallier, col. 1, lines 10-20).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al (US 2012/0077902) in view of Nagata et al (US 4,580,609), Sandstrom et al (US 2014/0135437) and Akahori et al (US 2015/0375566).
The discussion regarding Steiner, Nagata, and Sandstrom in paragraph 8 above is incorporated here by reference.
Regarding claim 6, Steiner teaches that sulfide based ([0178]) or mercapto based ([0184]) silane compounds can be used, however, it fails to teach that both are used and the ratio of the two.
Akahori teaches a rubber composition for use in tire treads (Abstract). It teaches that the silica coupling agent can include a blend of agents which include mercapto group and a sulfide group in the ratio from 2.0/8.0 to 8.9/1.1 ({0101)).
.
Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Applicant’s argue that Examples 1-6 have improved braking performance over the Comparative examples 1-2.
Examiner’s response:  The examiner has considered the data presented in Table 1 for applicant’s argument of unexpected results.  The data presented is not commensurate in scope with that of the claimed invention.  For example, only 50/50 blends of the two types of S-SBRs are shown in the inventive examples.  Applicant did not claim the amounts of each of the two S-SBR components and therefore data points which flesh out more of the scope of the invention is needed, for example blends of 90/10 would provide a more complete picture.  The same can be said of the range of styrene content and vinyl content, the claimed range is larger than the exemplified range and therefore, unexpected results over the entire scope of the claimed invention cannot be determined.
Applicant’s argument:  Blok fails to the two types of solution polymerized SBR.
Examiner’ response:  This is remedied by the Steiner reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764